Citation Nr: 1814233	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-12 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1988 and from November 1990 to June 1994, with meritorious service in the Republic of Vietnam and Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran died in August 2017 and, as such, the Board dismissed his appeal in September 2017.  Thereafter, the Agency of Original Jurisdiction (AOJ) recognized the appellant, who is the Veteran's surviving spouse, as a substitute claimant in December 2017.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).  Therefore, she has been substituted as the appellant for purposes of processing the claim to completion.

In his March 2017 substantive appeal, the Veteran requested a Board hearing.  However, in a December 2017 statement, the appellant requested review of the appeal under the Board's Pre-Hearing Conference (PHC) program. The statement provided that if the Board were to accept the Veteran's request to consider the appeal under the PHC program, then she would agree to waive her right to a Board hearing. In January 2017, the undersigned Veterans Law Judge granted the Veteran's request to adjudicate the appeal under the PHC program.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).


FINDING OF FACT

Due to his service-connected disabilities, the Veteran was so helpless as to be in need of regular aid and attendance of another person.

 
CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance have been met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC is payable where a veteran suffers from service-connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(b).

A veteran shall be considered to be in need of regular aid and attendance if: he/she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran and his or her spouse to dress or undress themselves, or to keep clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran or his or her spouse to feed themselves; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect themselves from the hazards or dangers of the daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R.
 § 3.352(a).

It is mandatory for VA to consider the enumerated factors within the regulation, and at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  In order for the Appellant to prevail in the claim, the evidence must show that it is a service-connected disability that has resulted in the Veteran's need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000).

The record reflects that the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated 50 percent disabling; diabetes mellitus, rated 20 percent disabling; hypertension, rated 10 percent disabling; right ankle arthritis with ligament reconstruction, rated 10 percent disabling; peripheral neuropathy of the left and right lower extremities, each rated 10 percent disabling; and a right ankle scar, rated zero percent disabling.  He had been in receipt of a total disability rating based upon individual unemployability due to service-connected disabilities since January 1, 2002.

Historically, the Veteran submitted a claim for entitlement to SMC in August 2016.

An August 2016 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance indicates that the Veteran could feed himself but required assistance to prepare food, bath or tend to his personal hygiene, manage his finances or medications, or walk.  The Board acknowledges that the physician who completed the August 2016 examination cited numerous service-connected and nonservice-connected disabilities.  Critically, the examiner failed to specify which disabilities necessitated regular aid and attendance.  As the examiner failed to differentiate between symptomatology attributed to nonservice-connected and service-connected disabilities, the principle of reasonable doubt dictates that such signs and symptoms, here, the need for regular aid and attendance, be attributed to the service-connected disorders.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  The Board also notes that the law mandates resolving all reasonable doubt in favor of the claimant, to include degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In November 2016, a VA examiner determined that the Veteran was able to feed himself and prepare simple foods, such as bread, but that he was unable to mix ingredients or dress or bathe himself.

In January 2017, a VA examiner determined that the Veteran's service-connected right ankle disability, peripheral neuropathy of the lower extremities, and diabetic retinopathy (a manifestation of the service-connected diabetes mellitus) precluded him from dressing, walking, and relieving himself without assistance.  The examiner further indicated that the collective impact of the Veteran's service-connected disabilities rendered him unable to protect from hazards as he had difficulty walking and slow reaction time.  The examiner also noted that the Veteran was increasing dependent upon his spouse for support.

In February 2017, the Veteran assigned to hospice care due to terminal health complications, to include his service-connected diabetes mellitus.  In March 2017, he emphasized that he was housebound, could not drive, and depended upon caregivegivers for all activities of daily living.  In August 2017, the Veteran passed away; service-connected diabetes mellitus was the primary cause of death.

The Board finds that the lay and medical evidence of record sufficiently establishes that due to his service-connected disabilities, the Veteran was so helpless as to be in need of regular aid and attendance of another person.  In this regard, the Veteran's service-connected diabetes mellitus, peripheral neuropathy, right ankle disability, and PTSD rendered him unable to dress or undress himself, or to keep clean; attend to the wants of nature; or protect himself from the hazards or dangers of the daily environment.  Indeed, his service-connected disabilities, namely his diabetes mellitus and its associated manifestations, deteriorated to the point of requiring assistance for all activities of daily living.

Significantly, none of the VA examiners opined that the Veteran's service-connected disabilities did not require regular aid and attendance.

In view of the foregoing, the Board finds that SMC based upon the need for regular aid and attendance is warranted.  As this represents a complete grant of the benefit sought on appeal, no discussion of SMC based on being housebound (which is a lesser benefit) is necessary.


ORDER

Subject to the law and regulations governing payment of monetary benefits, SMC based upon the need for regular aid and attendance is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


